(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, la presente apelación se basa en que la corte erró al apreciar la prueba como suficiente para declarar culpable al acusado y al dictar sentencia contraria a derecho y a las pruebas; y
Por cuanto, examinados los autos y los alegatos la corte estima que la prueba aportada es bastante y que la senten-cia no es contraria a derecho ni a las pruebas;
Por tanto, se declara sin lugar el recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce el 23 de abril de 1931.